DETAILED ACTION
	This Office action is in response to the amendment received March 5, 2021. 
New grounds for rejection are made over the method claims which have been rejoined over In re Ochiai, 71 F.3d 1565, 37 USPQ2d 1127 (Fed. Cir. 1995) which sets precedent that if the product is found allowable, withdrawn process claims will be rejoined. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The amendment to claim 1 now states a “one or more second unsaturated monomer” wherein this unsaturated monomer is not the second one as technically the recited unsaturated monomer having chromophore moiety is the second listed unsaturated monomer. 
Correction is necessary.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of HORIGUCHI et al (2011/0166248) OGIHARA et al (2014/0193975)
The claimed invention recites the following
	
    PNG
    media_image1.png
    400
    622
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    181
    592
    media_image2.png
    Greyscale

	HORIGUCHI et al report a composition for resist underlayers comprising a group reactable with a carboxyl group and a protected carboxyl group of Formula (3).    The silicon-containing moiety as reported in paragraph [0050] and in paragraph [0056], Formula (9) and paragraph [0091] which are disclosed to fall under the protected carboxyl group:
    PNG
    media_image3.png
    728
    449
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    256
    414
    media_image4.png
    Greyscale

HORIGUCHI et al further disclose the use of the following units of Formula (4) as seen in paragraph [0067] which disclose protected carboxyl groups that are seen to be acid-dissociable, see below:

    PNG
    media_image5.png
    987
    428
    media_image5.png
    Greyscale

Paragraph [0074] report acrylic esters which have chromophore end groups as seen below:
    PNG
    media_image6.png
    551
    424
    media_image6.png
    Greyscale

 
HORIGUCHI et al fails to disclose the claimed embodiments in a working example, however applicants are directed to use the repeating units above as directed to form an underlayer for photoresists. 
	Applicants are directed to paragraph [0158] in HORIGUCHI et al where the resist underlayer is removed by gases such as CF4.  The reference fails to disclose a wet stripping process as recited in claim 15.

 
    PNG
    media_image7.png
    407
    414
    media_image7.png
    Greyscale

Applicants are directed to paragraph [0159] which teaches that the resist underlayer is removed by a wet stripping process as shown here:

    PNG
    media_image8.png
    255
    430
    media_image8.png
    Greyscale


	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to employ known repeating units such as alkoxysilyl (meth) acrylate, butoxyethyl methacrylate, anthracenylmethyl methacrylate of [1-18] on page 11 and a second different alkoxysilyl methacrylate unit in a  polymer for resist underlayers and remove the resist underlayer with a wet stripping process as taught in OGIHARA et al with the reasonable expectation of having excellent etch selectivity and adhesion to the substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J. Chu
February 26, 2022